Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as modified, and, as modified, affirmed the order and judgment of Special Term granting plaintiffs motion for summary judgment, denied. Motion, insofar as it seeks leave to appeal from so much of the Appellate Division order as dismissed the appeal from the order of Special Term denying reargument, dismissed upon the ground that that portion of the order does not finally determine the action within the meaning of the Constitution.
Motion for a stay dismissed as academic.